 10DECISIONS OF NATIONAL LABORRELATIONS BOARDRespondent cease and desist from in any manner interfering with, restraining,or coercing Its employees in the exercise of rights guaranteed by the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following :CONoIusIONs OF LAW1.United Textile Workers of America, AFL, is a labororganization withinthe meaning of Section 2 (5) of the Act.2.By discriminatingin regardto the hire and tenure of employment of WheelerRoberts and the employees listed on Appendix A, attached hereto, therebydiscouraging membership in a labor organization, the Respondenthas engagedin and is engagingin unfairlabor practices within themeaning of Section 8 (a)(3) of the Act.3.By interfering with, restraining, and coercing its employees in theexerciseof rights guaranteed by Section 7 of the Act, the Respondenthas engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix AHarry RuffnerIrene HillFelix AlleyLiner NewbyRaymond WolfeMargaret StraderTeddy MandayJim ThompsonRobert ReedLawrence HembyJim GallowayRussell KincannonEdward HollawayTed BarnettFaye SchoolfieldHenry HillEugene GillumFloyd Reed, Jr.Frank KnoxDallas KnoxEarl FugateEffie FugatePaul AgeeHarold GardenG. C. ThurmanHoward LamanRaymond BradyVirgil SmithEdward SteincipherFrank CunninghamLois DyeHarold StraderJames A. SmithEvie Jo FugateJune SchoolfieldDawes D. HallNettie RominesHarold CawoodJames D. WilkeyBLUE MOUNTAIN MILLS AND DAYVILLE LUMBER COMPANYandLUM-BER AND SAWMILL WORKERS, LOCAL UNION No. 2545, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL.Case No. 36-CA-229.October 91, 1952Decision and OrderOn February 11, 1952, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in this proceeding, finding that the Respond-ents had not engaged in the unfair labor practices alleged in the com-plaint, and recommending that the complaint be dismissed in its en-tirety, as set forth in the copy of the Intermediate Report attached101 NLRB No. 11. BLUE' MOUNTAIN MILLS AND DAYVILLELUMBERCOMPANY 11hereto.Thereafter, the Union filed exceptions to the IntermediateReport and a supporting brief. The Respondents requested and weregranted permission to file a reply brief.The Board 1 has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicialerror wascommitted.Therulingsare hereby affirmed.The Board has considered the Inter-mediate Report,2 the exceptions and briefs, and the entire record inthe case and hereby adopts the findings,conclusions, and recommenda-tions of the Trial Examiner with the qualification noted below.In adopting the Trial Examiner's finding that the General Counselhas not sustained his burden of proving, by a preponderance of theevidence, that the Respondents have engaged in unfair labor prac-tices as alleged in the complaint, the Board is not to be considered asadopting all of the Trial Examiner's subsidiary findings or all thedetails ofthe reasoning by which the Trial Examiner reached hisconclusion.We shall dismiss the complaint in its entirety.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Murdock,and Styles].In describing the composition of the board of directors of the Walker Logging Company,the Trial Examiner by inadvertence listed as such directors only members of the Welchfamily and Nye.The record, however,shows,and we find, that the board of directorsconsisted of J. D.Welch,Oscar H.Welch,Elwood C.Welch,Jr.,Harry C.Welch, T. L.Nye,and Lewss Walker.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed on June 5, 1951,by Lumber and Sawmill Workers, LocalUnion No. 2545, United Brotherhood of Carpenters and Joiners of America, AFL,herein called the Union or Local 2545,against Blue Mountain Mills,and on anamended charge filed on October 26, 1951,by the Union against Blue MountainMills and Dayville Lumber Company, herein jointly called Respondent,' theGeneral Counsel of the National Labor Relations Board,by the Regional Direc-tor for the Nineteenth Region(Seattle,Washington),issued a complaint datedOctober 26,1951,against Respondent.The complaint, as amended, alleged thatRespondent had engaged in unfair labor practiceswithin themeaning of Section8 (a) (1) and (5) and Section 2 (6) and(7) of the National Labor RelationsAct, as amended,61 Stat.136, herein called the Act.Copies of the charges, com-plaint, and notice of hearing thereon were duly served upon the parties.1 The complaintwas amended at the hearing to reflectthe correctname of BlueMountain Mills. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpecifically, the complaint alleged that (1) the Union had represented a ma-jority of Respondent's employees at the Dayville Lumber Company operationsince July 25, 1944, in an appropriate bargaining unit; (2) on or about March30 and May 22, 1951, the Union had requested Respondent to recognize and tobargain with it as the representative of the aforesaid employees; and (3) on andafter March 30, 1951, Respondent has refused to bargain with the Union. Sepa-rate answers were filed by Blue Mountain Mills and Dayville Lumber Company ;the former alleged that during the period specified by the complaint the premisesin question were leased and operated by Dayville Lumber Company ; the latter,inter alea,alleged that the Union was not the majority representative of the em-ployees in the above-described unit and that no demand had been made uponDayville Lumber Company to bargain with the Union.Pursuant to notice, a hearing was held at Canyon City, Oregon, on December11 and 12, 1951, before the undersigned Trial Examiner, Martin S. Bennett.Allparties were represented by counsel who participated in the hearing and wereafforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.During the hearing, the under-signed granted a motion by the Union to substitute Lumber and Sawmill Workers,Local Union No. 2924, United Brotherhood of Carpenters and Joiners of America,AFL, herein called Local 2924, in place of Local 2545 as the aggrieved labororganization.At the close of the hearing, the undersigned reserved ruling ona motion by Respondent to dismiss the complaint ; it is disposed of by the findingshereinafter made.The parties were then afforded an opportunity to presentoral argument and to file briefs and/or proposed findings and conclusions withthe undersigned.Oral argument was waived and a brief has been received fromRespondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTBlue Mountain Mills is an Oregon corporation which maintains its principaloffice and place of business at John Day, Oregon, where it is engaged in the opera-tion of a sawmill and the processing of lumber. It annually produces and sellslumber and lumber products valued in excess of $4,000,000, of which approxi-mately 90 percent is shipped to points outside the State of Oregon. Its corporatestock is completely owned by John and Fred Hudspeth and members of theirfamilies, these interests having acquired control in December 1950; active opera-tion of Blue Mountain Mills by the Hudspeth interests commenced on or aboutFebruary 9, 1951.Dayville Lumber Company, a limited partnership consisting of John and FredHudspeth and their wives, operated a sawmill at Dayville, Oregon, from April9, 1951, up to and including June 14, 1951.Dayville Lumber Company, an Oregoncorporation which maintains its principal office at Prineville, Oregon, was in-corporated on or about June 15, 1951. On the latter date the limited partner-ship, which had operated its sawmill under a lease from Blue Mountain Mills,assigned the lease to Dayville Lumber Company, a corporation, which proceededto operate the same sawmill during 1951. The latter corporation is also ownedand controlled by John and Fred Hudspeth and their wives.During 1951 andsubsequent to June 12, 1951, Dayville Lumber Company, a corporation, producedlumber and lumber products valued in excess of $500,000, of which approximately BLUE MOUNTAIN MILLS AND DAYVILLE LUMBER COMPANY 13'90 percent was shipped to points outside the State of Oregon.2 It is clear and theundersigned finds that Blue Mountain Mills and Dayville Lumber Company areeach engaged in commerce within the meaning of the Act.Moreover, the record demonstrates that these concerns are parts of a unitaryenterprise and that they constitute a single employer within the meaning of theAct.Thus, the two Hudspeths and their families own all of the stock and com-pletely control the operations of both concerns.The record demonstrates thatDayville is actually a satellite of Blue Mountain Mills. All of the mill equipmentused by Dayville is leased to it by Blue Mountain. The very land on which theDayville sawmill is set up was leased by persons not involved herein to BlueMountain, which, in turn, sublet the land to Dayville as a partnership. In May1951 the lease expired and a new lease of the land was undertaken by the twoHudspeths as individuals and they in turn, on or about June 15, assigned thelease to Dayville, the newly formed corporation.Dayville operates a sawmill with no other facilities, whereas Blue Mountainoperates a sawmill and has dry kiln and planning facilities.Blue Mountainfrequently contracts with Dayville to take over the rough lumber, process it, andship it to the purchaser via Blue Mountain trucks at a charge of so much perunit.While each corporation has its own trucks, they frequently truck for eachother ; bills are rendered and payment made for such services. Some of theDayville books are maintained at the Blue Mountain office, and in fact the pay-roll clerk of the latter concern makes up the payroll for Dayville. Similarly, theBlue Mountain office handles and pays the Dayville bills ; charges are rendered forall such services.A similar policy is followed with respect to Blue Mountainelectricians who perform all Dayville electrical work. In fact, a house organpublished by Blue Mountain on March 31, 1951, the format of which has sincebeen changed, refers to the assuming of full interest in the corporation by theHudspeths and also to the contemplated opening of Blue Mountain MillsatDayville.Dayville closed down its sawmill on or about August 24, 1951, instead of thecustomary closing date in November or December with the advent of winterweather. It is contended that Dayville was formed to handle one contract forlumber ; that this contract was about complete ; that operations will be discon-tinued when this contract is complete ; and that at that time the mill equipmentwill be sold, presumably by Blue Mountain, or else put to use by Blue Mountain.Be that as it may, the record still amply demonstrates that the two corporationsare currently in existence and are closely interwoven parts of a unitary enterprisewhich, as a single employer, is engaged in commerce within the meaning of theAct.N. L. R. B. v. Wentworth Bus Lines,191 F. 2d 849 (C. A.1) ; Hill Trans-portation Company,75 NLRB 1203, enfd. without opinion December 7, 1948(C A.1) ; Bemvis Bros. Bag Co.,95 NLRB 44; andLaunderepair Company,90NLRB 778.II.THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers, Local Union No. 2545, United Brotherhood ofCarpenters and Joiners of America, AFL, and Local Union No. 2924 of the sameorganization, are labor organizations admitting to membership employees ofRespondent'sExceptwhere otherwise Indicated, reference to Dayville Lumber Company,hereincalledDayville,will be to the corporation whichreplacedthe partnership.There is noevidenceof anylater businessactivity by the partnership.8Local 2924representsthe employeesofBlue Mountain Mills who are not directlyinvolvedherein.As will appear below in moredetail,Local2545 is no longer activelyin existence and In some degree at least has consolidated with Local 2924. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Introduction1.Theissue;backgroundThe present issue, set forth hereinafter in more detail and involving a some-what intricate corporate history, reduces itself to the following : Does a 2-yearcontract between Local 2545 and Walker Logging Company, the operator of theDayville sawmill under a lease from Blue Mountain Mills for the 1950 season,bind the new owners of the lessor, Blue Mountain, in their operation of the saw-mill at Dayville during 1951?Complicating this further is the factor that theUnion has passed out of existence and has been replaced by a sister local as thewould-be beneficiary of an order to bargain.Blue Mountain Mills was originally a partnership until 1948 when it wasincorporated in Oregon. It thereafter operated two sawmills at John Day andDayville, Oregon, respectively, both under the name of Blue Mountain Mills.This proceeding is concernedsolelywith the Dayville operation.The John Dayoperation has been for some years under contract withLocal2924, which is cur-rently recognized as the bargaining representative of its employees.The Day-ville operation has been under contractual relations withLocal2545 since some-time in 1944, subsequent to its certification by the Board that year.There issome evidence, though not developed by direct testimony, that Local 2545 wona union-security election in June of 1948 covering the Dayville operation.Afterits incorporation in 1948, control of Blue Mountain was largely in the hands ofvarious members of the Welch family. Three of them were its officers during1950 and four, plus one T. L. Nye, constituted its board of directors.These sawmills customarily close down with the advent of inclement weatherin December, and do not reopen until late February or early March. Such wasthe case in the spring of 1950, although there was then a change in the operatorof the mill at Dayville.According to the uncontroverted testimony of OscarWelch, the board of directors of Blue Mountain had tentatively decided in De-cember of 1949 to abandon the Dayville operation. The minutes of the corpora-tion disclose a vote, at a meeting of the board of directors held on December 21,1949, to abandon the Dayville operation when the existing supply of logs instorage there had been processed ; to move the dry kiln from Dayville to thesawmill at John Day ; and to operate the latter mill on two shifts.However, after so voting, another development arose at the very same meeting.Walker Logging Company, an Oregon corporation and herein called Walker,proposed that it lease the sawmill for the 1950 season.The board of directorsthen voted to accept the proposal and further voted to authorize a lease of theDayville plant to Walker for a period of 1 year at a rental predicated upon somuch per thousand board feet of production. The lease was duly executed ;the millwas operated by Walker during the 1950 season with substantially thesame employees who worked during the previous season, the latter having beeninformed that they were employees of Walker and in fact receiving their remuner-ation from that source.The season terminated on or before December 15, 1950,and Walker turned the mill back to Blue Mountain which did not, under itsthen ownership, operate the mill again.Nor has Walker been back in the pic-ture.The contract in question herein was entered into by Local 2545 and Walkeron June 10, 1950. It may be noted that the position of the General Counsel issolelythat the duty to recognize and bargain pursuant to the provisions of thiscontract binds the present operator of the Dayville sawmill until its expirationin June of 1952. BLUE: MOUNTAIN MILLS AND DAYVILLE LUMBER COMPANY 15Before turning to the change of ownership in Blue Mountain, the followingmay be noted with respect to Walker. On the one hand, there is some evidencethat Walker and Blue Mountain, under its original ownership, were an integratedconcern and a single employer under the Act. Thus, although Lewis Walkerowned 50 percent of the Walker stock, the remainder was owned by variousmembers of the Welch family and Nye, the same group associated in the opera-tion of Blue Mountain.The board of directors of Walker was comprised of theWelches and Nye.Moreover, Lewis Walker had been employed by Blue Mountainfor several years as superintendent of the Dayville operation.On the otherhand, according to Oscar Welch, there was no connection between the two corpo-rations.He claimed that Walker was engaged primarily in the business ofloggingsince its incorporation in 1948 and that it was still so engaged. Infact,Walker is currently engaged in logging operations in Idaho.And as LewisWalker would have been out of work for the 1950 season, in view of the impendingshutdown of Dayville, it would seem that Walker, through its principal stock-holder, Lewis Walker, decided to lease the sawmill for the 1950 season.Note-worthy too herein is the fact that Lewis Walker was not a stockholder in BlueMountain.Under the circumstances,with their sole common factor being somedegree of parallel ownership, the evidence does not preponderate in favor of afinding that Blue Mountain and Walker, at the time of the lease to the latter,were an integrated and unitary enterprise and therefore a single employer underthe Act.There is, furthermore, nothing to indicate that the Walker lease re-sulted from an intent to evade collective bargaining.Finally, in the view of theundersigned, a resolution of the principal issue herein does not turn on whetheror not they were in fact integrated.B. The facts1.The 1950 contract at DayvilleOn June 10, 1950, Lewis Walker, in behalf of Walker, and representatives ofLocal 2545 agreed in writing to be bound by the agreement currently beingnegotiated by Blue Mountain with Local 2924. It appears that the latter agree-ment was agreed upon late in May but was not executed in final form untilJune 24, 1950.This agreement provided for recognition of Local 2924 as therepresentative of the production and maintenance employees at the John Dayoperation ; it further provided that it wouldremain inforce until June 1, 1952,and for a 2-year period thereafter absent notice to modify within prescribedperiods.While some testimony was presented by Oscar Welch to the effect thatLewis Walker had no authority to execute the agreement, it was of an uncon-vincing nature.Walker was president of the corporation and owner of 50 per-cent of its stock.Furthermore, Welch sat in on some of the contract meetingsand at no time informed the union representatives that Walker had no authorityto execute the agreement ; In fact, there is no evidence that the claim was everraised during the operation of Dayville or prior to the instant hearing.Accord-ingly, this testimony by Welch is not credited.2.The sale of BlueMountain MillsOn December 9, 1950, all of the stock of Blue Mountain Mills was purchasedby outside interests consisting of John Hudspeth, Fred Hudspeth, and theirwives.They did not assume active control until on or about February 9, 1951, atwhich time new stock certificates were issued. It may be noted that BlueMountain, as then constituted, consisted of the John Day operation and the 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDDayville sawmill operation,the latter consisting of land leased to Blue Moun-tain by persons not involved herein and theretofore operated by Blue Mountain,and in 1950,by Walker,with Blue Mountain equipment.John Hudspeth's testimony relative to his knowledge,at the time of pur-chase, of labor contracts was not clear.While in one place he testified that hemade no inquiry concerning any labor contracts atJohn Day,he later testifiedthat the matter had been discussed and also that he had been informed therewas a union contract atDayville.The undersigned finds therefore that at thetime the Hudspeth interests purchased Blue Mountain Mills they were on noticethat there were contracts with labor organizations at both Blue Mountainoperations.3.Formation of Dayville Lumber CompanyAs heretofore found, the Hudspeths set up a family limited partnership underthe name of Dayville Lumber Company to operate the sawmill at Dayville.The real estate at Dayville was at the time under lease to Blue Mountain whichsublet it to Dayville together with the necessary mill equipment.In May of1951,the land lease expired and a new lease was made by the lessors to thetwo Hudspeths who, on June 15, assigned it to the newly formed corporation,also called Dayville Lumber Company. The latter concern operated the milluntil on or about August 24,1951, when milling operations ceased.Accordingto John Hudspeth, the corporation was formed to handle one contract which,at the time of the hearing,was substantially complete;that he did not plan tooperate Dayville during the 1952 season;and that the mill equipment would besold or turned back to Blue Mountain.As found above,Blue Mountain and Dayville,both as a partnership and acorporation,are integral parts of a unitary enterprise which is owned andoperated by the Hudspeths.In practical effect there has been no change of anysubstance in the method of operation of the two mills from the time when BlueMountain,under its original ownership,operated them.It is further found,however,in view of the complete change of ownership in Blue Mountain, thatBlue Mountain and Dayville,as presently constituted,are distinct and entirelyseparate fromWalker Logging Company and that there is no relationshipbetween the two.4.Communications between the Union and RespondentThe Dayville operation closed down for the winter of 1950; it was not re-opened for production activities until on or about April 9, 1951, although somepreliminary maintenance work was done after February 24. Actual operationsbegan on April 9, with 25 to 30 employees,and rapidly expanded;after severalweeks a second shift was added,this increasing the complement to approximately70.These 1951 operations were under the control of the Hudspeth interests whoestablished the Dayville Lumber Company, originally a limited partnershipand thereafter,subsequent to June 15, a corporation.The evidence in support of the alleged refusal to bargain consists of two lettersand one telephone conversation.The telephone conversation was betweenRepresentative Clarence Briggs of United Brotherhood of Carpenters and Joinersof America,and John Hudspeth,president of Dayville.Both testified concern-ing the talk and the versions are diametrically opposed.According to Briggs,he telephoned Hudspeth on or about March 17 or 18, 1951,and asked for ameeting concerning the John Day and Dayville operations.Hudspeth allegedlydeclined to have such a meeting,stating that he was opposed to unions and that BLUE, MOUNTAIN MILLS AND DAYVILLE LUMBER COMPANY 17Dayville would be operatedas a nonunion operationor not at all.According toHudspeth,Briggs askedfor an appointmentto discussthe laborproblems atDayville.He replied that his attorney in Portland,whom he identified, washandling the matter and that Briggs should contact him.Briggs, inhis testi-mony, did not recall any such statement by Hudspeth. In view of thefindingswhich follow hereinafter, it isdeemed unnecessaryto resolve this conflict.Briggsdid not contact Hudspeth or any representativeof management again,although he did help in the preparation of the two letters which appear below.On March 30, 1951, and still prior to the commencement of actual operationsat Dayville, the following letter was sent to William Powell, who has beenmanager ofBlue Mountain Mills at John Day since January 1, 1951, but hasno official connection with the Dayville operation.While, on occasion, he makestrips to Dayville, the latter is under the direct supervision of SuperintendentJoseph Salasbery.The letter, in whose preparation Briggs assisted,read asfollows :BEND,OREG.,March 30, 1951BLUE MOUNTAIN MILLS CO.,John Day, Oregon.(Attention: Mr. Wm. Powell, Gen. Mgr.)DEAR SiR: This letter is in behalf of Local Union #2545, Lumber andSawmill Workers, A.F. of L., at Dayville, Oregon and the Central OregonDistrict Council, A.F. of L., at Bend, Oregon, representing all local unionsunder the jurisdiction of this Council, which Local Union #2545 is one.Therefore, I would like to draw your attention to our feelings regardingyour plant at Dayville, Oregon. In the past, this plant was, and we feelnow is, a part of the Blue Mountain Mills Company.We have had thisplant under contract with Local Union #2545 and the Walker LoggingCompany or Mr. Louis Walker, Manager, to whom the Blue Mountain MillsCompany leased this plant.Therefore, we demand that your Company, the Blue Mountain Mills Com-pany, recognize our organization, the Lumber and Sawmill Workers, A.F. ofL., affiliated with the Brotherhood of Carpenters and Joiners of America,as the exclusive bargaining agency at your plant in Dayville, Oregon, underthe present existing agreement. I feel that it is better that we try to under-stand this situation as it is, so that we may have good labor-managementrelations.Wishing a favorable reply on this matter, I remain,Yours very truly,(S)Floyd Thomas,Central Oregon, District Council.FLOYD THOMAS,Secretary.Powell did not reply to this letter.According to his uncontroverted testi-mony, he was visited shortly thereafter by Thomaswho spoke to him aboutunion recognition at Dayville.Powell informed him that he had no connectionwith Dayville ; that the latter "was a separate and distinct company of itsown" ; and that he, Thomas, would have to take up the matter with the ownersof Dayville.According to the uncontroverted testimony of Dayville Superin-tendent Joseph Salasbery, Thomas appeared at the mill on one occasion in Julybut made no claims with respect to recognition or collectivebargaining. It maybe noted at this point that although Blue Mountain and Dayville constitute anintegrated employer, they were neverthelessseparatelymanaged at that plantsuperintendent level. 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDThomas addressed another communication to Powell.It read as follows :BEND, OREG.,May 22, 1951.Mr. WILLIAM PowELL,General Manager, Blue Mountain Mi118 Company,John Day, Oregon.(Attention : Mr. Powell.)DEAR SIR : On March 30, 1951, this office wrote you a letter regarding ourposition as a legitimate Labor Organization and your company's operationat Dayville, Oregon.We contend that Local Union #2545 and the Central Oregon DistrictCouncil, A. F. of L., of which Local Union #2545 is an affiliate, have hadsaid plant under contract for several years past.Our organization, througha National Labor Relations Board election, secured certification as theBargaining Agency for your plant at Dayville, Oregon. Again,on June 22,1948, a National Labor Relations Board Union Shop Election was held andwas won bya large majority.At the time these elections were held, this plant wasowned andoperatedby the Blue Mountain Mills Company of John Day, Mr. J. D. Welch, Jr.,Presidentand General Manager.I am settingout this information that you may havea clear-cut pictureof our thinking.Now regard further, the letterthis officewrote youon March30, 1951,from which we received no reply. Once morewe are asking you and yourCompany to recognize Local Union #2545 asthe sole Bargaining Agencyfor your operation at Dayville.If this cannot be done, you are forcing us into the positionof resortingto the proper Federal Agencies to protect our interestand our rights asorganized people.I wish to say,also,that we are reluctant to resort to a third party insettlingour problems that may arise.We also feelthat if Management andLabor canset down and discuss our problems,a settlement can be reachedon some of the most distasteful problems.We are willing at any timeto set down and talk over any problem thatmight confront us andwiththis feeling, wewouldappreciate your replyon thismatter. I am,Yours truly,CENTRAL OREGON DISTRICTCOUNCIL,(S)FLOYD THOMAS.Floyd Thomas,Secretary & Buaineaa Agentfor Local Union #2545,Dayville,Oregon.[Emphasis added.]Powell did not reply to this letter.One other matter may be pointed out at thispoint.Certain testimony, disputed by the Union and set forth below, demon-strates that Local 2545 disbanded in April of 1951.The foregoing signature ofThomas to the May 22 letter supports such testimony inasmuch as there is noevidence of Thomas prior thereto being directly active in the affairs of Local2545: In addition the earlier letter of March 30 is signed by him in a differentmanner,solely in behalf of the District Council.5.Abandonment of the UnionLocal 2545 was certified by the Board In 1944 and there Is evidence that it wona union-security election in 1948. Its membership, insofar as the record indicates, BLUE MOUNTAIN MILLS AND DAYVILLE LUMBER COMPANY 19appears to have been confined to the Dayville plant which changed hands inDecember 1950 at a time when it was shut down for the winter. For reasonsundisclosed by the record. interest in the Union dwindled at Dayville and itsmembership fell off sharply.Finally, early in April of 1951, andpriorto thereopening of Dayville on April 9, a certain significant meeting of its membershiptook place.According to Briggs, who did not attend the meeting, Local 2545 had12 to 14 members at the time.The meeting was duly called and was attended by Financial Secretary Moultonand member Vernon Officer of Local 2545 who testified herein for the GeneralCounsel'The meeting was attended by a group which was variously estimatedas being between 8 and 11 in number. This group, it is clear, comprised aboutall if not all of the then members. They voted, as Lahman testified, "to dis-continue being a union."The testimony of those present is that as a result oftheir dwindling membership, the reasons for which are not furnished by therecord, they voted to abandon further participation in Local 2545. There is alsosome testimony to the effect that this vote was unanimous.Save for the telephone call and two letters set forth above, there were nofurther union activities by Local 2545 as such.According to SuperintendentSalasbery of Dayville, he was never contacted by any officials from Local 2545;the testimony of Moulton is in agreement. Conditions remained in this stateuntil the fall of 1951.According to Financial Secretary Moulton, the membershipof Local 2545 decided in September of 1951, as a result of their dwindled mem-bership, to merge with Local 2924, the bargaining representativeat Blue Moun-tain's operation at John Day.Moulton testified that the membership of Local2545 wassummonedto a meetingto treat with thisproposaland that 6 or 7 ofthe 12 members attended.In histestimony, he did not attempt to reconcile thismeeting with the earlier action in April.According to RepresentativeBriggs,thismeetingwas held late in August orearly in Septemberat his request andthe question of the merger was taken up.It isclaimed that,as a resultof this meeting, Moulton sent a letter, which wasintroduced in evidence by the Unionand appearsbelow, to the recording secretaryof Local 2924 on September 20. It reads, in part, as follows :Inasmuchas local union 2545 is as of the end of September 1951 consolidat-ing with your local union no. 2924, John Day, Oregon, we herewith takethis official action this 20th day of September 1951.That we, the members of local union 2545, Dayville Oregon assign, grantand convey to the said local union 2924 John Day, our agreements, actions,papers or rights we may have now and forever. To become the sole andcomplete property of the said local 2924 John Day, Oregon, the same as if theyhad signed the said agreements, actions, papers or other documents.Thisexpresslyconveys all rights of local 2545 Dayville, Oregon in the unfairchargescase now pendingbefore the National Labor Relations Board,againstthe Blue MountainMill and itsowners, covering the plant located some fewmiles west and north of Dayville, Oregon.However, the testimony of the five then members who attended the Aprilmeeting described above throws considerable doubt upon the reliability of thistestimony by Moulton.Thus,Martin, Starrett, Smoczynski, Lahman, and4 Findings herein are based upon the testimony of Daniel Lahman, a clear and forthrightwitnesswhose testimony is corroborated by that of then members Martin, Starrett,Smoczynski, and Valade who attended the meeting.The testimony of Moulton sub-stantially agreed with theirs.Officer presented some contrary testimony which is notcredited.242305-53-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDValade received no notice of a meeting held late in August or early in September;they did not know of such a meeting. Surely, so large a proportion of the ad-mittedlysmallmembership would have been familiar with the meeting hadone been held as claimed.Moreover, still other factors cast doubt upon thecorrectness of the facts stated in this letter of September 20, insofar as it impliesthat Local 2545 did notabandon allactivityduringthe previous April.Thus, the letter refers (1) to the fact that the two locals were consolidatingand (2) that as of that date, September 20, all interests of Local 2545, includingits interest in the instant proceeding, were being assigned to Local 2924 whichhas become the party in interest herein.However,2 days earlier,on September18, a letter was sent by Briggs to the membership of Local 2545, as reflected in itsrecords.This letter, introduced in evidence by Respondent, is (1) silent con-cerning any vote to consolidate, though this purportedly took place some weeksprior to September 18, and is (2) silent concerning any meeting late in Augustor early in September ; it further offers the respective members an opportunityto transfer into Local 2924 and invites them to attend a meeting tobe held onOctober 8 to complete the affairs of Local 2545.In sum, the September 18 letter invited the members of Local 2545to trans-fer to Local 2924 and scheduled a meeting of Local 2545 on October 8 for thatpurpose.Although it referred to the Dayville mill being shut down, it wassilent concerning any proposed merger of the two locals.Yet 2 dayslater, inthe September 20 communication introduced herein by the Union,mention ismade of thefait accompliof a previously voted-on merger and transfer of allrecords.In the view of the undersigned, this letter of September20 is incom-patible with the facts developed herein and serves only to buttress the testimonyof the five witnesses for Respondent that there had been no mergermeeting inSeptember and that the membership had voted to abandon all union activity atthe meeting held early in April, prior to the opening of Dayville for the 1951season.The undersigned finds, therefore, that Local 2545 disbandedin Aprilof 1951, constitutionally or otherwise, and that, in the posture mostfavorableto the General Counsel, an attempt was made approximately 5 months later byofficials of the Union to transfer such rights as existed in the 1950 contractcovering the Dayville operation to Local 2924. In so finding, the undersigned doesnot pass upon the validity and legality of the amalgamation of the twolocals.C. The alleged refusal to bargain1.The appropriate unitThe complaint alleges, there is no evidence to the contrary, and the under-signed finds that all employees of Dayville Lumber Company, excluding con-structionworkers, guards, independent contractors and employees thereof,clericals, and office and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) of theAct.2.Representation of a majority in the appropriate unit ; alleged refusal tobargainThe position of the General Counsel is solely that Respondent had a duty tobargain with the Union pursuant to the unexpired Walker contract.However,for the reasons set forth below, the record will not support a finding that theUnion, at the time of the alleged unfair labor practices, representeda majorityof the employees in the above-described appropriate unit.The recordwill like- BLUE MOUNTAIN MILLS AND DAYVILLE LUMBER COMPANY 21wise not support a finding that Respondent refused to bargain with the dulydesignated majority representative of its employees.(1) Control of Blue Mountain Mills and its two installations at John Dayand Dayville, respectively, was taken over by entirely new interests in Decemberof 1951. There was no agreement by the new management to take over thecontract with Local 2545 which had been entered into in June of 1950 by Walkerduring its 1-year lease.Despite the fact that John Hudspeth had at leastgeneral knowledge that there was a union contract in the picture, if not theprecise details thereof, the issue is whether this automatically bound him to acontract by the lessee of his vendor ; the undersigned thinks not, in the absence ofany express agreement to such effect. This is highlighted by the fact that theWalker agreement, scheduled to run for a period of 2 years, was entered intoby Walker who had but a 1 year's lease and then surrendered the premisesprior to the expiration thereof.(2)Assuming that the certification of Local 2545 and its victoryin a union-security election, dating back to 1944 and 1948 respectively, are some evidenceof a continued union majority, this presumption cannot stand in the face ofpositive evidence that at the time of the alleged demands for recognition in1951 Local 2545 did not represent a majority of the employees 6 Thus, at thetime of the telephone conversation between Briggs and Hudspeth on March 17or 18, 1951, and the March 30 letter, the plant had not become operative. Itopened on or about April 9 with 25 to 30 employees and within several weeks asecond shift was added, thereby increasing the complement of personnel to 70.Even the testimony of Briggs, unsupported by any direct evidence of unionmajority, claims a membership of but 12 to 14 employees in April of 1951.Accordingly, the undersigned finds merit in Respondent's contention, raised inits answer and brief as well as at the hearing, that the Union did not representa majority of the employees in the unit at the time pertinent herein, andparticularly at the time of the May 22 letter. SeeCelanese Corporation ofAmerica,95 NLRB 664;Acme-EvanCo., 90 NLRB 2107;Home Stores, Inc',87 NLRB 335;SolomonCo., 84 NLRB 226;Wooster BrassCo., 80 NLRB 1633;andNational Distillers Products Corp.,75 NLRB 70.6(3)Furthermore, Local 2545 voted to disband and abandon all union activityprior to the opening of the plant in April of 1951. A preponderance of theevidence shows that there was no further union activity until a representativeof its parent body appeared on the scene in September; thus, Financial SecretaryMoulton testified that there was no action at union meetings relative to enforce-ment of the contract at Dayville. Therefore,assuminga duty on the part ofRespondent to bargain with Local 2545 with respect to the Dayville operation,pursuant to the Walker contract, it would follow that this duty disappearedwith the demise, official or otherwise, of Local 2545.To prevail herein, theGeneral Counsel must perforce contend that this duty to bargain was resurrectedby the attempted conveyance in September to Local 2924. This position is deemedto be devoid of merit. Such contract as did exist by a predecessor to the Hudspethinterests was with Local 2545.Assuming the latter organization to have been6 Any presumption of majority attributable to the certification is rebuttable in view ofthe passage of so long a period of time.Cf.Krantz Wire & Effg.Co., 97 NLRB 971. Thelatter case,involving the duty to bargain on the part of a purchaser of a business withinthe certification year, is distinguishable from the facts in the instant case.°Assuming that Briggs' version of the telephone conversation with Hudspeth werecredited, despite his improbable testimony on the merger of the two locals, the record willnot support a finding that this was the cause of the union's loss of majority.For therecord does not disclose when the lossinitiallycame about. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDthe choice of Respondent's employees, prior to April of 1951, such was not thecase in April and thereafter. It is found that there was no duty to bargain withLocal 2924 under these conditions.The undersigned will therefore recommend that the complaint be dismissed.,Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAw1.The operations of Respondent, Blue Mountain Mills and Dayville LumberCompany, affect commerce within the meaning of Section 2 (6) and (7) of theAct.2.Local Union No. 2545 and Local Union No. 2924, United Brotherhood ofCarpenters and Joiners of America, AFL, are labor organizations within themeaning of Section 2 (5) of the Act.3.Respondent has not engaged in unfair labor practices within the meaningof Section 8 (a) (1) and (5) of the Act.[Recommendations omitted from publication in this volume.]7 In the final analysis, although it is not dispositive of the present issue, it must be notedthat it is improbable that Dayville will resume operations.Thus, both Local 2545 and thebusiness operation involved would be out of existence.BIRDSBOROARMORCAST,INC.'andINTERNATIONALMOLDERS ANDFOUNDRY WORKERS UNION OF NORTH AMERICA,AFL, PETITIONER.Case No.4-KC-1668.October°21, 1962Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold Kowal, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployes of the Employer.3.No question affecting commerce exists concerning the represen-tation of employes of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:1The employer's name appears as amended at the hearing.101 NLRB No. S.